DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 2 recites “1. A combined power socket for artificial trees, it should be -- a combined power socket for artificial trees--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US. 2018/0269641 A1).
In Regards to Claim 1:
Ding teaches a light string (64), comprising: 
a combined power socket for artificial trees (Paragraph 16, The present disclosure is used for the combined power supply socket of artificial Christmas tree), comprising: 
a first socket (10) and a second socket (20), wherein each of the first socket (10) and the second socket (20) comprises an annular structure capable of being sleeved on an outer surface and in physical contact with the outer surface of a rod or tube (Abstract, the ring structure of rod or tube on the outer surface of the first and second socket); holes (211) being defined in a first end of the first socket (10) or the second socket (20), with conductive contacts being arranged within the holes (211); three conductive pins (25) formed on a first end of the other one of first socket (10) and the second socket (20) and configured to be received in the plurality of holes (211); and a plurality of conductive wires (51) in electrical connection with either the conductive contacts or the conductive pins (25), the conductive wires (51) extending from outer sidewalls of either the first socket (10) or the second socket (20); wherein the first socket (10) and the second socket (20) are provided with a plurality of position-limiting members, which can restrict the first socket (10) and the second socket (20) to be detachably connected together in a first relative position and a second relative position; wherein the three conductive pins (25) are inserted into three of the holes (211) when the first socket (10) and the second socket (20) are connected in the first relative position, the three conductive pins (25) are inserted into the other three of the holes (211) when the first socket (10) and the second socket (20) are connected in the second relative position, so that the three conductive pins (25) can be electrically connected with three conductive wires (51), one of which are configured for transmitting control signals.
Ding does not teach six holes.

However, it would be have been obvious to modify Ding by having the six holes with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing two member connect with each other. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
In Regards to Claim 8:
Ding teaches an artificial tree (Paragraph 16, The present disclosure is used for the combined power supply socket of artificial Christmas tree), comprising: 
at least two trunks (61); and a combined power socket of claim 1, sleeved on two of the at least two trunks (61); wherein the first socket (10) is sleeved on a lower one of the two trunks (61), the second socket (20) is sleeved on an upper one of the two trunks (61), and the first socket (10) and the second socket (20) are electrically connected when the two trunks (61) are connected together.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US. 2018/0269641 A1) in view of Ding 502 (US. 9,204,502 B1).
In Regards to Claim 2:
All claim limitations are discussed with respect to Claim 1, Ding does not teach wherein two of the three conductive wires are configured to connect a positive and a negative electrodes of an external power source, and the other one is configured to connect a control circuit.
Ding 502 teaches wherein two of the three conductive wires are configured to connect a positive and a negative electrodes of an external power source (Col 2, line 41-48, A positive input terminal and a negative input terminal are configured at an end of the printed circuit board, and a positive output terminal and a negative output terminal are configured at the other end of the printed circuit board. The two electrical wires extending from the output terminal of the power plug 1 are electrically connected with the positive input terminal and the negative input terminal of the protecting circuit 3, respectively.), and the other one is configured to connect a control circuit (Abstract, The control circuit has an output terminal that can obtain power from the diode bridge rectifier and control an on-off state of the line switch according to the sample voltage.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Ding 502's teaching of the use of the positive, negative electrode and control circuit as a modification in the Ding tree string in order to provide to prevent fails of the light string because of one or more lamps are burned out, the lamps of the smart light use bulbs with a fuse. (Ding 502, Col 1, line: 34-36).  
In Regards to Claim 3:
Ding teaches the combined power socket according to claim 2, wherein the holes (211) are distributed on a circle.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 4-7, these limitations, in combination with remaining limitations of claims 4-7, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831